780 F.Supp.2d 1341 (2011)
MCC EUROCHEM, Plaintiff,
v.
UNITED STATES, Defendant.
Slip Op. 11-80. Court No. 10-00260.
United States Court of International Trade.
July 8, 2011.
*1342 Squire Sanders & Dempsey, LLP (Peter J. Koenig and Christine J. Sohar Henter), Washington, DC, for Plaintiff MCC Eurochem.
Tony West, Assistant Attorney General, Jeanne E. Davidson, Director, Patricia M. McCarthy, Assistant Director, Commercial Litigation Branch, Civil Division, U.S. Department of Justice, Washington, DC, (David D'Alessandris); and Office of Chief Counsel, Department of Commerce (Shana Hofstetter), of counsel, for Defendant United States.
Akin, Gump, Strauss, Hauer & Feld, LLP (Valerie A. Slater, Margaret C. Marsh), Washington, DC, for Defendant-Intervenor Ad Hoc Committee of Domestic Nitrogen Producers.

MEMORANDUM and ORDER
GORDON, Judge:
The court previously granted Defendant's motion to dismiss Count 2 of Plaintiff's complaint (Compl. ¶ 11), which challenged the U.S. Department of Commerce's "zeroing" methodology. MCC Eurochem v. United States, 35 CIT ___, 753 F.Supp.2d 1369 (2011) ("Opinion and Order"). The U.S. Court of Appeals for the Federal Circuit has subsequently issued two decisions, Dongbu Steel Co. v. United States, 635 F.3d 1363 (Fed.Cir. 2011) and JTEKT Corp. v. United States, 642 F.3d 1378 (Fed.Cir.2011), which indicate that Plaintiff's zeroing claim has merit. The court is therefore sua sponte vacating its prior Opinion and Order, and reinstating Count 2 of Plaintiff's complaint.
Accordingly, it is hereby
ORDERED that this Court's Opinion and Order dismissing Count 2 of Plaintiff's complaint, MCC Eurochem v. United States, 35 CIT ___, 753 F.Supp.2d 1369 (2011), is vacated; and it is further
ORDERED that Count 2 (¶ 11) of Eurochem's complaint is reinstated.